PER CURIAM.
In this case Doris Littlefield seeks review of an amended final judgment of paternity establishing David Douglas as the father of her minor child, and making a determination of child support payable by Mr. Douglas. Ms. Littlefield also challenges the amount of attorney’s fees and costs awarded by the trial court. The appellee concedes an error in the computation of costs. As to the other issues, we find that the trial court has not abused its discretion, nor applied an incorrect rule of law, and accordingly we affirm. We do note that appel-lee’s circumstances indicate the potential for greater income in the near future, and in the event of a substantial change in circumstances, Florida law would allow an appropriate modification of child support.
This cause is remanded with directions that the amended final judgment of paternity dated March 31, 1992, and specifically paragraph 13 thereof, be corrected to accurately reflect the trial court’s ruling. In all other regards, the judgment is affirmed.
SHIVERS and KAHN, JJ., concur.
ZEHMER, J., concurs in result.